DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-2, 4-7, 11-27, 29-32, 34, 41 and 61 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6, 12, 16-28, 31-34, 36-38, 42, 46, 58 and 83 of U.S. patent application # 16/988,631 (hereinafter ‘631). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
            Regarding claims 1, ‘631 discloses:
receiving, via a wireless channel, a packet including a preamble portion and a data portion, the preamble portion including a universal signal field (U-SIG) followed by one or more version-specific signal fields (claim 1; lines 3-6);
determining that the U-SIG includes at least a version identifier, frequency occupation information and a format information field (claim 1; lines 7-8);
determining a format of the packet based, at least in part, on the version identifier and the format information field (claim 1; lines 9-10;
determining one or more subchannels of the wireless channel that include the version- specific signal field based, at least in part, on the frequency occupation information (claim 1; lines 11-12); and
receiving at least part of the packet and decoding the version-specific signal field on the one or more subchannels based on the determined format (claim 1; lines 13-14).
            Regarding claims 31, ‘631 discloses:
A wireless communication device comprising (claim 46; lines 1): 
at least one modem configured to communicate via a wireless channel (claim 46; line 2); at least one processor communicatively coupled with the at least one modem (claim 46; lines 3-4); and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that (claim 46; lines 4-6), when executed by the at least one processor in conjunction with the at least one modem, is configured to: obtain, via the at least one modem, a packet including a preamble portion and a data portion, the preamble portion including a universal signal field (U-SIG) followed by one or more version-specific signal fields (claim 46; lines 7-11); 
determine that the U-SIG includes at least a version identifier, frequency occupation information and a format information field; determine a format of the packet based, at least in part, on the version identifier and the format information field (claim 46; lines 12-14);
determine one or more subchannels of the wireless channel that include the version-specific signal field based, at least in part, on the frequency occupation information; and process at least part of the packet and decode the version-specific signal field on the one or more subchannels based on the determined format (claim 46; lines 15-19). 
Regarding claim 61, ‘631 discloses:
A mobile station comprising (claim 83; line 1):
a wireless communication device comprising (claim 83; line 2):
at least one modem configured to communicate via a wireless channel (claim 83; line 3);
at least one processor communicatively coupled with the at least one modem (claim 83; line 4);
and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, is configured to (claim 83; lines 5-7):
obtain, via the at least one modem, a packet including a preamble
portion and a data portion, the preamble portion including a universal signal
field (U-SIG) followed by one or more version-specific signal fields (claim 83; lines 8-10);
determine that the U-SIG includes at least a version identifier,
frequency occupation information and a format information field (claim 83; lines 11-12);
determine a format of the packet based, at least in part, on the version
identifier and the format information field (claim 83; lines 13-14);
determine one or more subchannels of the wireless channel that include
the version-specific signal field based, at least in part, on the frequency
occupation information; and process at least part of the packet and decode the version-specific signal field on the one or more subchannels based on the determined format;
at least one transceiver coupled to the at least one modem (claim 83; lines 15-20);
at least one antenna coupled to the at least one transceiver to wirelessly transmit
signals output from the at least one transceiver and to wirelessly receive signals for input into the at least one transceiver (claim 83; lines 21-23); and
a housing that encompasses the at least one modem, the at least one processor, the at least one memory, the at least one transceiver and at least a portion of the at least one antenna (claim 83; lines 24-26).
Claims 2, 4-7, 11-27, 29-30, 32, 34, and 41 are also rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6, 12, 16-28, 31-34, 36-38, 42, 46, 58 and 83 of U.S. patent application # 16/988,631.

There is no prior art rejection for claims 1-2, 4-7, 11-27, 29-32, 34, 41 and 61. 
Closest prior art Park et al. (US 20200136884) discloses to decode a portion of a physical layer (PHY) protocol data unit (PPDU). The portion of the PPDU has a physical universal signal field (U-SIG). The U-SIG has a version independent portion and a version dependent portion, the version independent portion comprising a version identifier field. The version identifier field indicates a standard version of the PPDU. Refrain from decoding the version dependent portion in response to the standard version indicating a standard version of a later generation than a standard version that the STA is provided to decode. The version dependent portion is decoded in accordance with the standard version of the PPDU (para 0114). 
Another prior art Cao et al. (US 2020/0382998) discloses “the preamble (i.e. TXVECTOR, transmission vector) specifies the PPDU's transmission format (i.e. which IEEE protocol (e.g. EHT, HE, etc.) has been used to pack the SDU data payload). The PPDU preambles may include various training fields (e.g. predetermined attributes) that are used by the receiving APs or STAs to perform synchronization, gain control, estimate channel characteristics, and signal equalization” (para 0050). 
None of the prior art disclose or render obvious the claim limitations including
“receiving, via a wireless channel, a packet including a preamble portion and a data portion, the preamble portion including a universal signal field (U-SIG) followed by one or more version-specific signal fields; determining that the U-SIG includes at least a version identifier, frequency occupation information and a format information field; determining a format of the packet based, at least in part, on the version identifier and the format information field; determining one or more subchannels of the wireless channel that include the version- specific signal field based, at least in part, on the frequency occupation information; and receiving at least part of the packet and decoding the version-specific signal field on the one or more subchannels based on the determined format”.


Conclusion                                        
                        3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462